— Per Curiam :
The main complaint is the refusal to strike off this judgment. If there be no error in this, there is none in refusing to set aside the fi. fa., nor in permitting the property named to be seized in execution. This is not an appeal from a refusal to open the judgment, but a writ of error for not granting the relief stated. The depositions taken are not legally before us, and cannot be considered. They are no part of the record to be reviewed on this writ. The record shows a judgment valid and regular on its face. The refusal to strike off was, therefore, clearly right.
Judgment affirmed.